DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on November 16th, 2020.
Claims 1-27 are currently pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1 and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 27 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

With regard to STEP 2A (prong 2), the guidelines provide the following exemplary considerations that are indicative of whether an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

With regard to STEP 2B, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

ANALYSIS OF THE INDEPENDENT CLAIM(S) USING THE TWO STEP INQUIRY: Using the two-step inquiry, as outlined above, it is clear that claim(s) 1 and 26-27 is/are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1-27 fall within one of the statutory categories?  Yes.  Claim 1 is/are directed towards Method. Claim 26 is/are directed towards a machine. Claim 27 is/are directed towards machine-readable medium.
STEP 2A (PRONG 1): Are the claims directed to judicial exception, i.e. a law of nature, a natural phenomenon or an abstract idea?  
Yes, claim(s) 1 and 26-27 is/are directed toward Abstract Idea. The claim recites the abstract idea of monitoring the operation of the mobile entities, estimating corresponding social behaviors and planning operation of the autonomous vehicle. The limitations require no more than mere data gathering and analysis.
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application? 
No, claim(s) 1 and 26-27 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. 
The claim does not comprise any additional elements that implement the judicial exception with a particular machine or manufacture that is integral to the claim.  Nor does any additional element effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception in a meaningful way beyond linking the exception to a particular environment, e.g. insurance analysis.  
The claim monitors operation, estimates a corresponding social behavior score and plans an operation, but there’s no indication that is it implemented in a practical application
STEP 2B: Do the claims recite additional elements that provide significantly more than the recited judicial exception?
Claim(s) 1 and 26-27 do not recite any additional elements that are not well-understood, routine or conventional.
Regarding claim(s) 27, the claim(s) do not satisfy the STEP 1 requirement of the 2019 PEG because they are directed toward A tangible machine-readable medium and are not limited to non-transitory embodiments.  Claim(s) encompassing transitory embodiments of machine readable medium, such as applicant’s claimed A tangible machine-readable medium have been held to not fall within one of the four categories of patent eligible subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”).  The claims may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would not raise the issue of new matter because the specification supports a claim drawn to at least one non-transitory embodiment.
 
CONCLUSION:
Thus, since independent claim(s) 1 and 26-27 is/are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that independent claim(s) 1 and 26-27 is/are directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graves
(US Pub. No. 20200276988).


As per claim 1, Graves discloses A method for operating an autonomous vehicle in presence one or more mobile entities, the method comprising: monitoring operation of the one or more mobile entities, including for each mobile entity of the one or more mobile entities, estimating a corresponding social behavior score for said entity based at least in part on the monitored operation; (Graves, see at least Fig. 5 in which a social object detector 514 can detect different behaviors and in which then a social safety value is determined based on the behaviors. Also see  
at least [0175] in which the predictive safety control system 172 could be used in a passive safety system that provides a monitoring and alert module that issues driver guidance.)
and planning operation of the autonomous vehicle using the estimated social behavior score for each of the one or more mobile entities. (Graves, see at least Fig. 2 in which shows element 161 in which includes a perception and path planning module. This can be used to plan an operation of the vehicle. As seen in Fig. 11, the path planning module 173 includes a behavior planner 1104. The behavior planner is used to predict the impact of behavior actions on the safety of the vehicle. This is then used to plan a path in which the vehicle can take to ensure safety of the vehicle.)
As per claim 2, Graves discloses The method of claim 1, wherein monitoring the operation of the one or more mobile entities comprises monitoring motion of said vehicles. (Graves, see at least Fig. 11 in which shows a diagram that illustrates the mission planner 1102 and the motion planner 1106. The figure shows how machine learning is used to monitor a vehicle with multiple sensors and then uses this data to plan a trajectory based on behavior that may cause the vehicle or objects surrounding the vehicle to be unsafe.)

As per claim 3, Graves discloses The method of claim 1, wherein the autonomous vehicle comprises an autonomous automotive vehicle operating on a roadway. (Graves, see at least Fig. 9 in which shows a vehicle operating in a roadway.)

As per claim 4, Graves discloses The method of claim 1, wherein the one or more mobile entities comprise an autonomous automotive vehicle. (Graves, see at least Fig. 9 in which shows a vehicle operating in a roadway. Also see at least [0029] in which the present invention may be applied to vehicles that do not or do carry passengers.)

As per claim 5, Graves discloses The method of claim 1, wherein the one or more mobile entities comprise a human-operated vehicle. (Graves, see at least Fig. 9 in which shows a vehicle operating in a roadway. Also see at least [0029] in which the present invention may be applied to vehicles that do not or do carry passengers.)

As per claim 6, Graves discloses The method of claim 1, wherein the one or more mobile entities comprises a pedestrian. (Graves, see at least [0030] in which the social objects within the environment of the vehicle can include vehicles, bicycles, pedestrians and animals and the behavior planner is used to predict the impact of protentional behavior actions of the safety of the vehicle as well as the safety of the social objects nearby the vehicle.)

As per claim 7, Graves discloses The method of claim 1, wherein estimating the social behavior score comprises estimating a Social Value Orientation (SVO). (Graves, see at least [0088] in which a social safety value is given that indicates the safety level of the social object 308 in relation to the specific safety zone for that object. Also see Fig. 5 in which the set 503 had predictor modules 504, 506, and 508. See at least [0104] in which the predictor modules 504, 506, and 508 are configured to predict based on the comfort, ego safety, and social safety.)

As per claim 8, Graves discloses The method of claim 1, wherein estimating the social behavior score comprises determining a quantity representing a degree of one or more of altruistic, prosocial, egotistic, competitive, and sadistic, behavior by the mobile entity. (Graves, see at least [0030] in which the social safety refers to the safety of objects within the environment of the vehicle. A suitable action can be selected based on the predicted ego safety value and predicted social safety value and use these predictions to determine a possible set of actions for the vehicle to take to ensure that objects surrounding the vehicle and passengers inside the vehicle are safe. Examiner notes that the actions that allow a vehicle or nearby object to be unsafe can be altruistic, prosocial, egotistic, competitive, and sadistic, behavior.)

As per claim 9, Graves discloses The method of claim 1, wherein estimating the social behavior score comprises determining a quantity representing a degree of one or more of cooperative and selfish behavior by the mobile entity. (Graves, see at least [0030] in which the social safety refers to the safety of objects within the environment of the vehicle. A suitable action can be selected based on the predicted ego safety value and predicted social safety value and use these predictions to determine a possible set of actions for the vehicle to take to ensure that objects surrounding the vehicle and passengers inside the vehicle are safe. Examiner notes that the actions that allow a vehicle or nearby object to be unsafe can represent cooperative or selfish behavior.)

As per claim 10, Graves discloses The method of claim 1, wherein the social behavior score comprises a tuple of multiple component scores, each associated with a different behavior characteristic. (Graves, see at least Fig. 6 in which multiple scores are collected in order to determine a course of action for the vehicle. The comfort safety value, which is Comfort Predictor 508 indicates comfort level, while Social Safety Predictor would indicate safety level of the social object 308 in relation to a specific safety zone s for the social object 308.This is further explained in [0088].)

As per claim 11, Graves discloses The method of claim 1, further comprising causing execution of the planned operation by the autonomous vehicle. (Graves, see at least [0059] “When the instructions of the predictive safety control system 172 are executed by the processor 102 of the vehicle control system 115, the predictive safety control system 172 selects a behavior action. The behavior planner 11014 receives the selected behavior action from the predictive safety control system 172 to enable the behavior planner 1104 to generate a planned behavior action for the vehicle 105 that meets the target objectives.”)
As per claim 12, Graves discloses The method of claim 1, wherein planning the operation of the autonomous vehicle includes, for at least one mobile entity, predicting further operation of the mobile entity based on the social behavior score for said mobile entity. (Graves, see at least Fig. 5 in which shows a system in which multiple values are collected from elements 508, 504, and 506. With the data collected, predications are made, a set of possible actions are determined and then the next motion for the vehicle implemented.)

As per claim 13, Graves discloses The method of claim 12, wherein planning the operation of the autonomous vehicle includes, for each of the mobile entities, predicting further operation of the mobile entity 3 based on the social behavior score for said mobile entity. (Graves, see at least Fig. 5 in which shows a system in which multiple values are collected from elements 508, 504, and 506. With the data collected, predications are made, a set of possible actions are determined and then the next motion for the vehicle and implemented.)

As per claim 14, Graves discloses The method of claim 12, wherein predicting the future operation of the at least one mobile entity includes predicting said future operation according to a combination of a predicted utility of said operation and a utility of planned operation of the autonomous vehicle. (Graves, see at least Fig. 5 in which shows a system in which multiple values are collected from elements 508, 504, and 506. With the data collected, predications are made, a set of possible actions are determined and then the next motion for the vehicle is chosen and implemented.)

As per claim 15, Graves discloses The method of claim 14, wherein the combination depends on the corresponding social behavior for said at least one mobile entity. (Graves, see at least Fig. 5 in which shows a system in which multiple values are collected from elements 508, 504, and 506. With the data collected, predications are made, a set of possible actions are determined and then the next motion for the vehicle is chosen and implemented.)

As per claim 16, Graves discloses The method of claim 14, wherein predicting planning the operation of the autonomous vehicle includes evaluating a utility function for operation of a vehicle according to weights for respective operation characteristics. (Graves, see at least Fig. 5 and [0069] in which using State 510, and the Predictive Perception Unit 502, predictions are made for the future state based on the current state. The safety controller 512 is configured to select behavior actions based on the predicted future states. Also see at least [0163] in which the prediction of the social safety value for each possible behavior action for each social object is performed by a general value function and implemented by a trained neural network)

As per claim 17, Graves discloses The method of claim 16, wherein the operation characteristics include one or more of road progress, comfort, desired velocities, tailgating penalty, collision avoidance, lane centering position, and road departure. (Graves, see at least Fig. 3 in which vehicle 105 is making an unprotected left turn at an intersection. When social safety zone Z 312 is considered, the vehicle path intersects with the safety zone Z. A decision to brake and not make the left hand turn it made immediately to avoid a collision.)

As per claim 18, Graves discloses The method of claim 16, further comprising forming the utility function based on prior monitoring of vehicles and/or other mobile entities. (Graves, see at least [0133]-[0138] in which data collection and training can be used to train the ego and social safety predictor functions. Data collection for the safety predictor training may be gathered through actual road data, simulation, and combination of both.)

As per claim 19, Graves discloses The method of claim 18, wherein forming the utility function comprises estimating the weights for respective operation characteristics. (Graves, see at least [0163] in which the prediction of the social safety value for each possible behavior action for each social object is performed by a general value function and implemented by a trained neural network.)

As per claim 20, Graves discloses The method of claim 14, wherein planning the operation of the autonomous vehicle includes using a same utility function each of the one or more mobile entities. (Graves, see at least Fig. 5 in which a social object detector 514 can detect different behaviors and in which then a social safety value is determined based on the behaviors. Also see  
at least [0175] in which the predictive safety control system 172 could be used in a passive safety system that provides a monitoring and alert module that issues driver guidance.)

As per claim 21, Graves discloses The method of claim 20, wherein planning the operation of the autonomous vehicle 2 includes using a utility function for the autonomous vehicle. (Graves, see at least Fig. 5 in which shows a system in which multiple values are collected from elements 508, 504, and 506. With the data collected, predications are made, a set of possible actions are determined and then the next motion for the vehicle implemented.)

As per claim 22, Graves discloses The method of claim 14, wherein the utility function depends location of the operation of the autonomous vehicle on a roadway system. (Graves, see at least [0075] in which the location, direction, and dimensions of social object 308 are taken into consideration when the social object state data is generated.)

As per claim 23, Graves discloses The method of claim 1, wherein planning the operation of the autonomous vehicle includes performing a computer-implemented multi-agent game-theoretically based decision process. (Graves, see at least [0075] in which the location, direction, and dimensions of social object 308 are taken into consideration when the social object state data is generated. Also see [0151] where multi-agent learning techniques can be used to consider social agents.) 

As per claim 24, Graves discloses The method of claim 1, further comprising: selecting a social behavior score for the autonomous vehicle; and wherein planning the operation of the autonomous vehicle comprises planning said operation based on the selected social behavior score for the autonomous vehicle. (Graves, see at least Fig. 5 in which shows a system in which multiple values are collected from elements 508, 504, and 506. With the data collected, predications are made, a set of possible actions are determined and then the next motion for the vehicle implemented. Also see [0163] in which the prediction of the social safety value for each possible behavior action for each social object is performed by a general value function and implemented by a trained neural network.)

As per claim 25, Graves discloses The method of claim 1, wherein the operation of the autonomous vehicles comprises at least an operation selected from a group of operations consisting of a lane change operation, a merge operation, and a turn across oncoming traffic. (Graves, see at least Fig. 3 and [0151] in which the vehicle is attempting to make an unprotected left turn at an intersection. The safety control system 172 can decide on what to do to determine that the safety of all the other vehicles is determined. Examiner notes that this can include different scenarios including a lane change, a merge operation, and a scenario in turning across oncoming traffic.)

As per claim 26, Graves discloses An autonomous vehicle comprising a machine-implemented controller configured to: monitor operation of the one or more mobile entities, including for each mobile entity of the one or more mobile entities, estimating a corresponding social behavior score for said entity based at least in part on the monitored operation; and plan operation of the autonomous vehicle using the estimated social behavior score for each of the one or more mobile entities. (Graves, see at least Fig. 11 in which the path planning system 173 can be trained using machine learning. Also see [0175]-[0176] in which the predictive safety control system 172 could be used in a passive safety system that provides a monitoring and alert module that issues driver guidance and that a machine-readable medium can be used to implement the present invention. Also see Fig. 5 in which a social object detector 514 can detect different behaviors and in which then a social safety value is determined based on the behaviors. Also see at least [0163] in which the prediction of the social safety value for each possible behavior action for each social object is performed by a general value function and implemented by a trained neural network.)

As per claim 27, Graves discloses A tangible machine-readable medium comprising instructions stored thereon, execution of 2 the instructions by a data processing system causing: monitoring operation of the one or more mobile entities, including for each mobile entity of the one or more mobile entities, estimating a corresponding social behavior score for said entity based at least in part on the monitored operation; and planning operation of the autonomous vehicle using the estimated social behavior 7 score for each of the one or more mobile entities. (Graves, see at least Fig. 11 in which the path planning system 173 can be trained using machine learning. Also see [0175]-[0176] in which the predictive safety control system 172 could be used in a passive safety system that provides a monitoring and alert module that issues driver guidance and that a machine-readable medium can be used to implement the present invention. Also see Fig. 5 in which a social object detector 514 can detect different behaviors and in which then a social safety value is determined based on the behaviors. Also see at least [0163] in which the prediction of the social safety value for each possible behavior action for each social object is performed by a general value function and implemented by a trained neural network.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562. The
examiner can normally be reached during the hours, 7:30 AM - 5:00 PM. If attempts to reach the
examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached
on 571-270-7016. The fax phone number for the organization where this application or
proceeding is assigned is 571-273-8300. Information regarding the status of an application may
be obtained from the Patent Application Information Retrieval (PAIR) system. Status
information for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at
866-217-9197 (toll-free).
/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661